DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 7, 2022 has been entered. 
It is noted that both the previously unentered amendment originally filed after final on January 6, 2022, and the amendment filed February 7, 2002, have now been entered.  Claims 1, 4, 5, 8, 10, and 13 were amended by the amendment of January 6, 2022, and claim 8 was further amended by the amendment of February 7, 2022.  Claims 1-8 and 10-14 remain under consideration.  Applicant’s amendments have overcome the rejection of claims under 35 USC 112(a) (new matter), in view of the amendment of each of the independent claims to delete the final “wherein” clause.  However, claims 1-8 and 10-14 remain rejected for the reasons given below.  Any rejections and/or objections not reiterated in this action have been withdrawn.  This action is non-final.
Claim interpretation
With regard to the new step added to each of the independent claims (claims 1, 5, and 10) of “extracting a double-stranded DNA containing a double-stranded region from a sample containing the double-stranded DNA containing the double-stranded region”, applicant is reminded that the specification does not set forth a limiting definition of the term “double-stranded DNA”, and makes clear reference to double-stranded DNA that contains a single-stranded region (see page 12 at paragraph 22, which recites “an enzyme that degrades a single-stranded region of single-stranded DNA and double-stranded DNA).  Further, the fact that the claims now recite a “double-stranded DNA containing a double-stranded region” reinforces the interpretation of the term “double-stranded DNA” as encompassing both fully double-stranded DNA and double-stranded DNA that includes a single stranded region (with the latter being embraced by the present claims, given that they only require a “double-stranded region”).
Claim Rejections - 35 USC § 112(b)/second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent claims 4, 8, and 13 are each indefinite over the recitation of the limitation ‘the treating the double-stranded DNA containing the double stranded region”, because clear antecedent basis is lacking for this recitation in claims 1, 5, and 10, respectively, making it unclear how the claims are further limiting of the independent claims from which they depend.  While the independent claims do recite “double stranded DNA containing” a double-stranded region, the “treating” recited in each of the independent claims as written is practiced on “extracted double-stranded DNA”; further clarification is required with regard to when the “fragmenting” may be practiced relative to the steps as recited in the independent claims.  
For related reasons, claims 1-8 and 10-14 are indefinite to the extent that the claims are directed to embodiments as recited in dependent claims 4, 8, and 13.  Based on the language of these dependent claims, it is unclear whether the independent claims in fact actually require that the “treating” of those claims be practiced on “extracted double-stranded DNA containing the double-stranded region” – i.e., the specific product of the preceding “extracting” step – or whether the claims may in fact encompass methods with other intermediate steps (as appears to be suggested by the language of the dependent claims).  Further clarification is therefore required to ensure that the boundaries of the claims are clear. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-13 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tapscott et al (US 2010/0273151 A1 [28 Oct 2010]; previously cited).
Tapscott et al disclose methods “for detecting genome-wide presence of methylated DNA and palindrome formation”, as well as for “the specific enrichment of methylated DNA”, teaching that such methods aid in characterizing, diagnosing/detecting, and monitoring cancer (see entire reference, particularly the Abstract, paragraphs 9-18, paragraphs 50-53, and paragraphs 60-61).  Among the methods taught by Tapscott et al as preferred embodiments are methods that achieve both amplifying a methylated analysis target region in double stranded DNA” (claims 1-4) and “determining the methylation of an analysis target region in double stranded region” (claims 5-8), which methods comprise treating double-stranded DNA comprising target regions for methylation analysis with S1 nuclease and a restriction enzyme, and amplifying the analysis target region (see the description of such methods at paragraphs 9-18 and 50-53, noting in particular the disclosure of S1 nuclease as a preferred nuclease in, e.g., paragraphs 12 and 51, and the teaching of the use of “any restriction enzyme” [paragraph 12], with a preferred embodiment of a methylation-sensitive restriction enzyme [paragraph 15; see also paragraph 53]). With regard to the 
new requirement of each independent claim for “extracting a double-stranded DNA containing a double-stranded region from a sample containing the double-stranded DNA containing the double-stranded region”, Tapscott et al’s teaching of the activity of isolation of DNA (such as from a population of cells or cancer cells, paragraphs 10 and 14) meets the requirement for an “extracting” of the claims.  Regarding the new language “treating the extracted double-stranded DNA....”, it is noted that – as discussed in the indefiniteness rejections above – the claims do not clearly exclude methods in which additional steps occur between the “extracting” and “treating” steps; thus, Tapscott et al’s teaching of fragmenting by pre-digestion of genomic DNA meets this claim limitation (see, e.g., paragraphs 12 and 53).  It is again noted that – due to the claim interpretation noted above, as well as the breadth and indefiniteness of the claims - the rehybridized double-stranded DNA taught by Tapscott et al, which includes both double-stranded and single stranded regions, is encompassed by applicant’s claims.  Thus, as the manipulations disclosed by Tapscott et al that employ such re-hybridized double-stranded DNA meet the requirements set forth in the present claims, Tapscott et al continue to anticipate the claims. 
Regarding claims 5-8 as well as claims 10-13,Tapscott et al further teach confirming the presence/absence of an amplification product, and determining methylation presence/absence based on that result (see, e.g., paragraph 10-11, 13-15, 52-53; see also Figures 2, 9 and 14).  With further regard to claim 10 and claims dependent therefrom, it is reiterated that Tapscott et al teach that the primary application of their method is in cancer diagnosis/detection/determination (see again paragraphs 13-14 and 60-61); Tapscott et al also exemplify performing a method comprising the use of S1 nuclease digestion and HpaII digestion (i.e., digestion with a methylation sensitive restriction enzyme) followed by PCR amplification to determine methylation status (see Example 3).  
With further regard to dependent claims 2-3, 6-7, and 11-12, Tapscott et al teach that restriction digestion may be carried out before and/or after S1 nuclease treatment, such that both of these embodiments are taught by Tapscott et al (see again, e.g., paragraphs 9-15 and 50-53; see also Figures 9 and 14).  With further regard to dependent claims 4, 8 and 13, Tapscott et al also teach pre-digestion of genomic DNA as set forth in the claims; see, e.g., paragraphs 12 and 53. 
Tapscott et al thus anticipate claims 1-8 and 10-13.
The reply traverses the prior rejection of claims based upon Tapscott et al on the following grounds.  The reply summarizes what is claimed (Reply pages 7-8), as well as benefits and beneficial effects of the claimed invention (Reply pages 8-9), and what is taught by Tapscott et al (page 9).  Applicant urges that Tapscott et al do not disclose methods meeting the requirements of the claims, as Tapscott et al are alleged to not teach a treating of extracted DNA as set forth in the amended claims (Reply page 9).
This argument has been fully considered but is not persuasive because the features upon which applicant relies are not clearly required by the claims.  As discussed above, the present claim language does not clearly exclude methods such as those taught by Tapscott et al (particularly in view of the activities recited in dependent claims 4, 8, and 13, and the issues raised by these clams regarding what activities are or are not excluded by the language of the independent claims).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 remains rejected under 35 U.S.C. 103 as being unpatentable over Tapscott et al (US 2010/0273151 A1 [28 Oct 2010]; previously cited) in view of Keita et al (Gynecologic Oncology 128:356 [Dec 2012]; previously cited, including Supplemental Figure 1), as evidenced by the specification. 
The specification at, e.g., paragraphs 20 and 27 teaches that instant SEQ ID NOS 1 and 11 are preferred sequences of the promoter region of the human FOXB2 gene (with instant SEQ ID NO: 4 being a dog FOXB2 gene promoter sequence). Claim 11 requires analysis of “a base sequence containing a base sequence represented by” one of SEQ ID NOS 1, 4 or 11; as evidenced by the specification, a human FOXB2 gene promoter sequence meets this requirement of the claim with respect to SEQ ID NOs 1 and 11. 
Tapscott et al disclose methods “for detecting genome-wide presence of methylated DNA and palindrome formation”, as well as for “the specific enrichment of methylated DNA”, teaching that such methods aid in characterizing, diagnosing/detecting, and monitoring cancer (see entire reference, particularly the Abstract, paragraphs 9-18, paragraphs 50-53, and paragraphs 60-61).  Among the methods taught by Tapscott et al as preferred embodiments are methods that achieve both amplifying a methylated analysis target region in double stranded DNA” (claims 1-4) and “determining the methylation of an analysis target region in double stranded region” (claims 5-8), which methods comprise treating double-stranded DNA comprising target regions for methylation analysis with S1 nuclease and a restriction enzyme, and amplifying the analysis target region (see the description of such methods at paragraphs 9-18 and 50-53, noting in particular the disclosure of S1 nuclease as a preferred nuclease in, e.g., paragraphs 12 and 51, and the teaching of the use of “any restriction enzyme” [paragraph 12], with a preferred embodiment of a methylation-sensitive restriction enzyme [paragraph 15; see also paragraph 53]). With regard to the 
new requirement of independent claim 10 for “extracting a double-stranded DNA containing a double-stranded region from a sample containing the double-stranded DNA containing the double-stranded region”, Tapscott et al’s teaching of the activity of isolation of DNA (such as from a population of cells or cancer cells, paragraphs 10 and 14) meets the requirement for an “extracting” of the claims.  Regarding the new language “treating the extracted double-stranded DNA....”, it is noted that – as discussed in the indefiniteness rejections above – the claims do not clearly exclude methods in which additional steps occur between the “extracting” and “treating” steps; thus, Tapscott et al’s teaching of fragmenting by pre-digestion of genomic DNA meets this claim limitation (see, e.g., paragraphs 12 and 53).  It is again noted that – due to the claim interpretation noted above, as well as the breadth and indefiniteness of the claims - the rehybridized double-stranded DNA taught by Tapscott et al, which includes both double-stranded and single stranded regions, is encompassed by applicant’s claims.  Thus, the manipulations disclosed by Tapscott et al that employ such re-hybridized double-stranded DNA meet the requirements set forth in independent claim 10 (from which claim 13 depends).
Tapscott et al further teach confirming the presence/absence of an amplification product, and determining methylation presence/absence based on that result (see, e.g., paragraph 10-11, 13-15, 52-53; see also Figures 2, 9 and 14).  It is reiterated that Tapscott et al teach that the primary application of their method is in cancer diagnosis/detection/determination (see again paragraphs 13-14 and 60-61); Tapscott et al also exemplify performing a method comprising the use of S1 nuclease digestion and HpaII digestion (i.e., digestion with a methylation sensitive restriction enzyme) followed by PCR amplification to determine methylation status (see Example 3).  Tapscott et al further exemplify the detection of several genes exhibiting differential methylation in cancer cells, which genes include several other FOX genes, but not FOXB2 specifically; see Tables 3 and 4.
Tapscott et al thus teach methods meeting all of the limitations of dependent claim 14, with the exception of an analysis target as set forth in claim 14.
Keita et al teach the use global methylation profiling in characterizing ovarian cancers with respect to aggressiveness and progression (see entire reference). Keita et al report identifying aberrant methylation of multiple different FOX genes in association with ovarian cancers, teaching that the FOXB2 gene was newly identified as being hypermethylated in association with ovarian cancer (see page 357, right column, last paragraph).  It is noted that Supplemental Figure 1 of Keita et al illustrates the fact that Keita et al analyzed and identified aberrant methylation in the human FOXB2 promoter, i.e., a sequence represented by instant SEQ ID NOs: 1 and 11, and thus meeting the requirements of claim 14.
In view of the teachings of Keita et al, it would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the methods of Tapscott et al drawn to analysis of methylation patterns indicative of cancer or otherwise useful in aiding cancer diagnosis so as to have included therein analysis of the FOXB2 promoter region, i.e., a sequence represented by instant SEQ ID NO: 1 and/or 11.  An ordinary artisan would have been motivated to have made such a modification, particularly with regard to analysis of ovarian cancer samples, by Keita et al’s teaching of FOXB2 as an additional gene exhibiting altered methylation in ovarian cancer, and thus relevant to characterizing and diagnosing cancer (and particularly ovarian cancer).
The reply traverses the prior rejection of claims under 35 USC 103 on the same grounds discussed above with regard to Tapscott et al; accordingly the response to those arguments set forth above apply equally herein.  The reply further notes that Keita “does not remedy the deficiencies of Tapscott”; however, Keita et al was cited only for the teachings noted above in the rejection, and Tapscott et al in view of Keita et al continue to suggest what is claimed, for the reasons discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Makarov et al (US 8,440,404 B2 [14 May 2013]; cited herein) teach methods for detection and analysis of DNA methylation that employ methylation sensitive restriction enzymes (see entire reference), including embodiments in which S1 nucleases may be employed to aid in selecting for stable, double-stranded nucleic acids (see, e.g., col 20, lines 7-19).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634